METHOD FOR TESTING THE LEAK TIGHTNESS
OF A HYDRAULIC VEHICLE BRAKING SYSTEM



FIRST OFFICE ACTION


This action is in response to the Applicant’s Preliminary Amendment Dec, 17, 2020.
 
CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objections

Independent claim 8, line 1; the phrase “the leak tightness” is objected because the phrase lacks antecedent basis.



35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 - 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Independent claim 8 sets forth a method for testing the leak tightness of a braking system comprising the step of carrying out a leak tightness test. However, the claim is indefinite because the step sets forth the method. In other words, the method comprises the step of carrying out the method. The step is redundant to the method. The claim does not set forth any actual steps of the leak tightness test itself.
Claim 8 is also indefinite as to the meaning of the phrase “after a release” (lines 5/6) and what the term release is in reference to.

Claim 14 is indefinite as to the specific meaning thereof. Parent claim 8 sets forth that the hydraulic vehicle braking system includes a brake pressure generator. Claim 14 sets forth that the vehicle braking system “encompasses” (ie. has within) a power brake pressure generator. Thus, claim 14 does not further limit claim 8 as is required by a dependent claim.


35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff et al. (2018/0050678).

With respect to independent claim 8, Wolff et al. set forth a method for testing the leak tightness of a hydraulic vehicle braking system, which includes a brake pressure generator for generating a hydraulic brake pressure in the vehicle braking system, the method comprising:
detecting a leakage of the vehicle braking system (paragraph 8, step A; detecting a possible leakage by measuring hydraulic pressure); and
after the detecting of the leakage, carrying out a leak tightness test (paragraph 8, step B; analysis of suspected leakage) only after a release (ie. a change in pressure in step A which leads to step B).

With respect to claim 14, Wolff et al. set forth that the vehicle braking system encompasses a power brake pressure generator (106).




35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (2018/0050678).

With respect to claim 9, Wolff et al. suggest that the leak tightness test is carried out only at a sufficient fill level in a brake fluid reservoir of the vehicle braking system as claimed because in the step prior to the leak tightness test step, a hydraulic pressure is measured. Thus, if a sufficient amount of brake fluid was not present in the brake fluid reservoir, a pressure would not be present.

With respect to claim 11, Wolff et al. suggest that to test the sufficient fill level in the
brake fluid reservoir, brake fluid is initially displaced out of the brake pressure generator (104) into the brake fluid reservoir (105) and is then drawn in again from the brake fluid reservoir using the brake pressure generator (page 4, paragraph 56) and, thereafter, a brake pressure build-up using the brake pressure generator is tested (paragraph 63).


With respect to claim 12, Wolff et al. fail to set forth that the leak tightness test is carried out only after a repair of the vehicle braking system.
However, it would have been obvious to one having ordinary skill in the art armed with the Wolff teaching to carry out the leak tightness test after a repair of the vehicle braking system.
The motivation being to ensure that a detected problem based on a pressure measurement has been properly corrected.

With respect to claim 13, Wolff et al. fail to set forth that the leak tightness test is carried out only when the brake pressure increases at an established speed.
However, it would have been obvious to one having ordinary skill in the art armed with the Wolff teaching to carry out the leak tightness test only when the brake pressure increases at an established speed.
The motivation being to ensure that a detected problem based on a pressure measurement has been corrected since a brake pressure increasing at an established speed suggests a properly operating brake system.

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected independent claim 8, but would be allowable if rewritten in independent form including all of the limitations of claim 8 and rewritten to overcome the above rejection set forth under 35 U.S.C. 112 because the prior art fails to teach or suggest the limitations of claim 10.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner
Art Unit 2856